tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c mar uniform issue list ter rat legend decedent a company b company c company d individual f amount g date j ira x account y dear this is in response to your request for a regarding the waiver of the 60-day rollover requirement as authorized under sec_408 of the internal_revenue_code the code’ with respect to the distribution from an individual_retirement_arrangement ira x correspondence dated date and date supplemented the request letter_ruling dated november page you are years old and represent that you received a distribution from ira x after the death of your spouse decedent a ira x was established in the name of decedent a and you were the beneficiary thereof you maintain that the failure to rollover within the 60-day period prescribed by sec_408 of the code was due to financial advisor error ira x an individual_retirement_annuity was established in the name of decedent a your husband decedent a passed away on date j on date k you received amount g from ira x amount g represented the total_distribution due you from ira x as the spousal beneficiary of decedent a prior to receiving amount g you contacted individual f who had been the tax advisor for you and decedent a and who had assisted decedent a in purchasing individual f advised you to surrender ira x and told you that he would ira x contact you regarding investing amount g in other investments relying on this advice you surrendered ira x and received amount g individual f never contacted you and never informed you that you had days to roll over amount g into another individual_retirement_arrangement pursuant to discussions with a representative of company d after the 60-day rollover period expired you realized that you could have rolled over amount g and would have if individual f had properly informed you of that option you deposited amount g within days of the distribution from ira x in account y a non-ira money market account with company c where it still remains based on the forgoing you request a ruling that the service waive the 60-day rollover requirement as authorized under sec_408 of the code with respect to the distribution of the company b stock certificate from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page 20u723034 ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you indicate that you were not given either proper or timely information by the professional financial advisor on whom you had been relying you assert that if individual f had properly informed you of the availability to rollover the distribution from ira x you would have rolled over amount g within days amount g has remained in account y until now therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount g from ira x you are granted a period of days from the issuance of this ruling letter to page contribute amount g less amounts described below into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount g will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code the required_minimum_distribution no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if vou wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t t3 sincerely yours oars vs lo rances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
